Citation Nr: 0414077	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-12 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
2.  Entitlement to service connection for tinnitus.   
 
3.  Entitlement to an increase in a 10 percent rating for a 
low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968 and from January 1968 to January 1974.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 2002 RO rating decision which denied service 
connection for PTSD and for tinnitus, and denied an increase 
in a 10 percent rating for a service-connected low back 
disability.  

The present Board decision addresses the issue of service 
connection for tinnitus.  The issues of service connection 
for PTSD and of an increased rating for a low back disability 
are the subject of the remand at the end of the decision.  


FINDINGS OF FACT

The veteran has current tinnitus which is etiologically 
related to his service-connected bilateral hearing loss.  


CONCLUSION OF LAW

Tinnitus is proximately due to or the result of service-
connected bilateral hearing loss.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to the issue of service connection for tinnitus, 
there has been adequate VA compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310(a).  

The evidence shows that the veteran served on active duty in 
the Army from January 1966 to January 1968 and from January 
1968 to January 1974.  Service medical records do not mention 
tinnitus, and there is no medical evidence of such condition 
until many years after service.

The veteran underwent a VA general medical examination in 
July 1991, and final diagnoses included hearing loss.  

In October 2001, the veteran submitted claims for service 
connection for bilateral hearing loss and tinnitus.  He 
reported that he had these conditions as a result of acoustic 
trauma from loud noise when stationed in Vietnam.  

The veteran underwent an audiological/ear examination for the 
VA in September 2002.  On a worksheet for the examination, it 
was written that he reported being exposed to loud noise 
during service.  He reportedly said that he had tinnitus only 
when water would get into his left ear, and that the tinnitus 
was recurrent when the water would get in.  On the worksheet, 
it was written that he had sensorineural hearing loss of both 
ears and no tinnitus.  On the examination report, it was 
stated that the veteran denied any tinnitus and that he 
reported that when he would gets water in his ears sometimes 
his ears would stop up, but other than that he had no 
noticeable tinnitus.  The assessment was bilateral sensory 
hearing loss, due in part to noise exposure while on active 
military duty.  

In October 2002, the RO granted service connection and a 
noncompensable rating for bilateral hearing loss.  

In a December 2002 statement, the veteran reported that he 
was exposed to acoustic trauma during service which caused 
ringing in his ears.  In his April 2003 substantive appeal, 
he stated that there must have been a mistake on the VA 
examination report as to whether he had ringing of the ears.  
He said that his ears would ring intermittently and that such 
was related to acoustic trauma.  

The Board notes that tinnitus is a sense of ringing or 
similar sounds in the ears.  Tinnitus is not shown in the 
veteran's service medical records, and there is no evidence 
of tinnitus until many years after service.  The veteran is 
service-connected for bilateral hearing loss, which is 
sensorineural in nature.  It is known that tinnitus is often 
considered to have a common etiology with, or to be secondary 
to, sensorineural hearing loss.  See 2 Cecil, Textbook of 
Medicine, § 464 at 2119-2120 (18th ed. 1988).  In large part, 
tinnitus is a subjective complaint.  The recent VA 
examination contains conflicting information as to whether 
the veteran has current tinnitus, although in later 
statements he insists he has the condition.  Considering the 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), the Board 
finds that the veteran currently has tinnitus and that it is 
etiologically related to his service-connected bilateral 
hearing loss.  Tinnitus is proximately due to or the result 
of service connected bilateral hearing loss, and thus 
secondary service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.  


REMAND

The other issues on appeal are entitlement to service 
connection for PTSD, and entitlement to an increase in a 10 
percent rating for a service-connected low back disability.  

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to these claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet.App. 124 (2002); Fossie v. West, 12 Vet.App. 1 (1998); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 
Vet.App. 283 (1994).  

The veteran claims service connection for PTSD based on 
alleged stressors in Vietnam.  According to service personnel 
records, while in the Army the veteran served in Vietnam from 
January to November 1970, and during this time his military 
occupational specialty was as a supply clerk and his unit was 
with the 549th LEM (CS).  Service records do not show combat 
decorations or other evidence of combat.  

Post-service medical records, including an August 2002 VA 
examination, show a diagnosis of PTSD.  

The RO has denied service connection for PTSD on the basis 
that the veteran's alleged stressors have not been verified.  
The Board notes that the veteran has provided various 
statements of claimed Vietnam stressors.  At the August 2002 
VA examination, he reported that he was assigned to Long 
Bien, Vietnam.  He stated that he was a truck driver and a 
cook and that while driving all over Vietnam he witnessed 
soldiers getting killed.  He indicated that he was exposed to 
mortar attacks and that a sergeant he knew was killed.  In 
December 2002 and April 2003 statements, the veteran reported 
that he was exposed to combat and attacks and that he saw 
friends killed.  He specifically stated that his former 
sergeant in Germany, named Richard Avery, was killed in 
Vietnam.  Additionally, in a January 2002 statement, he again 
reported that he was subjected to mortar attacks and other 
combat while in Vietnam.  He enclosed photocopies of reported 
excerpts of letters he wrote home to his wife to show what 
was happening.  The excerpts refer to rocket attacks, but 
they were undated and unsigned.  The Board notes that a 
mortar/rocket attack may in some cases be a satisfactory 
stressor for PTSD.  See Pentecost, supra.  In the judgment of 
the Board, the RO should try to verify the claimed stressors 
through the service department.  

Additionally, the Board notes that at the August 2002 VA 
psychiatric examination, the veteran reported that he had 
applied for and received disability benefits from the Social 
Security Administration (SSA).  He submitted a copy of a 
document in January 2002, which he stated was a page from his 
SSA disability letter.  As he reportedly receives SSA 
disability benefits, such records should be obtained.  

With regard to the claim for an increased rating for a low 
back disability, the veteran was last afforded a VA 
examination in August 2002.  There have been recent changes 
to the rating criteria concerning spine disabilities, and the 
RO has not had the opportunity to consider the new rating 
criteria.  See 68 Fed.Reg. 51454 (2003).  Under the 
circumstances of this case, a current VA examination, taking 
into account the new rating criteria, should be provided.

Accordingly, these issues are remanded for the following:  

1.  The RO should forward the veteran's 
statements of alleged PTSD stressors, as 
well as copies of his service personnel 
records and any other relevant evidence, 
to the U.S. Armed Services Center for Unit 
Records Research (CURR), and request that 
organization investigate and attempt to 
verify the alleged stressors.  CURR should 
also be asked to provide copies of unit 
histories of the veteran's unit during the 
time he was in Vietnam.  

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding the veteran SSA disability 
benefits, along with copies of related SSA 
decisions.  

3.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated him during and 
since August 2002 for low back problems, 
and the RO should then obtain copies of 
the related medical records.  

4.  The RO should have the veteran undergo 
a VA examination to determine the severity 
of his service-connected low back 
disability.  The claims folder should be 
provided to and reviewed by the examiner.  
All information necessary for rating the 
condition under the new rating criteria 
for spine conditions should be provided.

5.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
The RO should also review the claim for an 
increased rating for a low back 
disability, taking into account the new 
rating criteria for spine conditions.  If 
the claims are denied, the RO should issue 
a supplemental statement of the case to 
the veteran and his representative, and 
they should be given an opportunity to 
respond, before the case is returned to 
the Board.  



The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  






	                     
______________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



